                                                     5:20-cv-149 (LEK/ML)
Case 5:20-cv-00149-LEK-ML Document 1-1 Filed 02/11/20 Page 1 of 2




         Exhibit 1
        Case 5:20-cv-00149-LEK-ML Document 1-1 Filed 02/11/20 Page 2 of 2



                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF NEW YORK

NICOLE CUMMINGS, individually, and on
behalf of others similarly situated,

               Plaintiff,
vs.

CARROLS RESTAURANT GROUP, INC.,
and CARROLS LLC,

               Defendants.


                                      CONSENT TO SUE

        I hereby consent to be a Plaintiff in the Fair Labor Standards Act case captioned above. I
hereby consent to the bringing of any claims I may have under the Fair Labor Standards Act (for
unpaid overtime, liquidated damages, attorney’s fees, costs and other relief) and applicable state
wage and hour law against the Defendant(s). I further consent to bringing these claims on a
collective and/or class basis with other current/former employees of Defendant(s), to be
represented by BROWN, LLC, and to be bound by any settlement of this action or adjudication
by the Court.


Signed:                                                    Dated:        02 / 10 / 2020


Name:               Nicole Cummings-Webb
